Citation Nr: 1234509	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-17 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

2.  Entitlement to an initial compensable rating for diabetic nephropathy, for the period of November 26, 2007 through September 1, 2012.

3.  The propriety of the severance of service connection for diabetic nephropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from May 1966 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO granted service connection for diabetic nephropathy, with an initial noncompensable rating, and denied service connection for hypertension.

The Board notes that while the appeal was pending, the RO issued an August 2012 rating decision severing service connection for diabetic nephropathy, beginning September 2, 2012.  The Veteran submitted a notice of disagreement (NOD) with the severance, but, as discussed below, a statement of the case (SOC) has not yet been issued, and the matter must be remanded.  The severance of service connection for diabetic nephropathy does not prevent the Veteran's claim for an initial compensable rating for that disability from going forward.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim of service connection for hypertension, to include as secondary to service-connected diabetes mellitus, must be remanded for a new examination.  As discussed below, the issue of the initial rating for diabetic nephropathy is inextricably intertwined with the issue of service connection for hypertension, and must also be remanded.

The Board notes that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability which is proximately due to or the result of service-connected disability, 38 C.F.R. § 3.310(a), and additionally, may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  If granted service connection based on aggravation, the Veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The medical evidence of record shows a current diagnosis of hypertension.  In addition to a claim for direct service connection for hypertension, the record suggests two other theories of entitlement: that (a) the hypertension is caused by his diabetes mellitus, and/or (b) the hypertension has been aggravated by his diabetes mellitus.  While there are adequate opinions of record addressing whether his hypertension was secondary to his diabetes, the record lacks an adequate opinion addressing the questions of direct service connection and secondary service connection based on aggravation.  

In August 2008 and April 2012, VA examiners opined that the Veteran's hypertension was not secondary to his diabetes mellitus.  Neither examiner addressed the question of direct service connection, or whether his hypertension was aggravated by his diabetes.  Therefore, the Board finds there is insufficient medical evidence to address the questions of whether his hypertension began during or was caused by his military service, or, in light of Allen, 7 Vet. App. at 448, whether the Veteran's hypertension has been aggravated by his service-connected diabetes mellitus.  Therefore, a VA examination to secure a further medical advisory opinion is necessary.

Since the question of whether the Veteran's hypertension is secondary to his diabetes mellitus has been appropriately addressed, that question does not need to be addressed in the requested examination report.  

The theory of secondary service connection was raised in January 2008.  The Board notes that a revised version of 38 C.F.R. § 3.310 became effective October 10, 2006.  The revised version essentially provides that VA will not concede aggravation of a non service-connected disease or injury by a service- connected disease or injury unless the baseline level of severity is established by medical evidence.  The regulation further sets out the procedure for determining the extent of any aggravation.  Attention of the agency of original jurisdiction (AOJ) and the VA examiners is directed to these changes so that the reports of the VA examination directed by the Board include the necessary information.

The Board also observes that the last clinical evidence concerning the Veteran's blood pressure measurements is dated in November 2011; because this matter is being remanded for an examination, current evidence of the status of the Veteran's hypertension should be obtained as part of the requested examination report.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (holding that "where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination").

The Veteran's August 2008 examiner noted that he had "elevated" blood pressure readings in 1996; no VA treatment records from 1996 (or any from prior to January 2004) are in the claims file.  Before scheduling the requested examination, the AOJ should obtain the Veteran's pre-2004 VA treatment records, as well as any ongoing treatment records, and associate them with the claims file or the Veteran's Virtual VA electronic record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The claim for an initial compensable rating for diabetic nephropathy, for the period of November 26, 2007 through September 1, 2012, is inextricably intertwined with the claim for service connection for hypertension that is being remanded, and therefore, should be considered together with that claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Finally, following the August 2012 severance of service connection for diabetic nephropathy, the Veteran, through his representative, filed an NOD in September 2012, disputing the propriety of the severance.  No statement of the case has been issued in response to the NOD regarding the propriety of the severance of service connection.

When a Veteran has filed an NOD and there is no SOC on file for the issues identified in the NOD, the Board must remand, not refer, the issues to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App 238 (1999).  As no SOC has been issued, an appeal of the propriety of severance of service connection for diabetic nephropathy is not ready to be perfected.  An SOC must be issued on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing VA treatment records, and treatment records from prior to January 2004.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current hypertension.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should answer the following questions as definitively as possible:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension (any hypertension diagnosed since January 2004) had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension (any hypertension diagnosed since January 2004) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected diabetes mellitus?

If the Veteran's current hypertension was aggravated by his service-connected diabetes mellitus, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  Then, the RO or the AMC should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

4.  Undertake all appropriate steps to issue the Veteran an SOC addressing the issue of the propriety of severance of service connection for diabetic nephropathy.  

The SOC must include (a) a summary of the evidence in the case relating to the appealed issue; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the determination of the AOJ on the appealed issue, and the reasons for the determination. Also, the Veteran should be afforded an appropriate time period to respond.

Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the remanded issue, the AOJ should undertake any indicated development, readjudicate the claim in light of the entire evidentiary record, and then issue a supplemental statement of the case, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

